DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and the dependent claims you claim a adjusting pole, but in the specification it is described as an adjusting post.  Is adjusting pole the correct way that you want to refer to this element?
In claim 1, lines 3-4, it is unclear as to what is meant by, “a first hole and against said elastic member”
In claim 1, line 8 it is unclear as to what is meant by, “and communicating said second opening”, and “said adjusting pole inserting said first opening”

In claim 1, line 14, it is unclear as to what is meant by, “communicating said first hole”
In claims 6 and 7, it is unclear as to what is meant by, “a surgery tool inserting said assembly hole”.
In claims 8 and 9, you claims, “said spin shaft includes a counterbore opposing to said first hole at the other end”.  It appears that the assembly hole is opposite the couterbore of the spin shaft. 
In claim 10, it is unclear as to how the hollow member can envelope one side of the holding member.  It appears to envelope the outside surface of the holding member.
Claim 3 recites the limitation "said spin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with 112 2nd paragraph issues, the Examiner has listed many of the issues, but further and complete review and revision is requested. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims are deemed allowable because the limitation of the adjusting pole including a first hole and against said elastic member and a torque damping device, disposed in said accommodating space, said adjusting pole enabling said elastic member to compress and deform, and to against said torque damping 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miletto et al. (2009/0192517), Ivinson et al. (9,409,285) and Rinner (2009/0194307) were cited to show other examples of torque hand tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723